                                                                                                                        FILED
                                                                                                                     U.S. DISTRICT COURT
AU 245B (Rev. 1)2118)   Judgment in a Criminal Case
                                                                                                                 EASTERN DISTRICT ARKANSAS
                        Sheet l
                                                                                                                        JAN 2 i 2019


                                                             Eastern District of Arkansas

               UNITED STATES Of AMERICA                                            .JUDGMENT IN A CRIMINAL CASE
                          v.
               DEREK LORENZO COVINGTON                                             Case Number: 4:18-CR- 552-BD-1

                                                                                   USJ\!I Number: 28136-057
                                                                                    Nicole Lybrand
                                                                                   Defendant"s Attorney
THE DEFENDANT:
Ill pleaded guilty to count(sl         1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contcndcrc to count(s)
  \vhich was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                           Offense Ended

 18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                        2/27/2018                  1




       The dctcndant is sentenced as provided in pages 2 through           __4
                                                                             ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)

D Courn(s)                                               0    IS   Dare dismissed on the motion of the United States.

          It is ordered tlrnt the defendant must notify the United States attorney t"ix this district within 30 days of any change of name, residence.
or mailing: address until all fines, restitution,_costs. and special assessments imposed by this judgme!1t arc fully paid. Ir ordered to pay restitution,
the defendant must notify the corn1 and Urnt.::d States attorney of matcnal changes m economic circumstances.

                                                                           1/22/2019
                                                                          Date oflmposition of Judgment




                                                                          Signature of Judge




                                                                           Beth Deere, U.S. Magistrate Judge
                                                                          Name an<l Title of Judge



                                                                          _
                                                                          Date
                                                                                 ___,/ . 2 6-.            i;)
AO 2458 (Rev. 02!18) Judgment in Criminal Case
                     Sheet 2 ~ Imprisonment

                                                                                                            Judgment···- Page   _...c2c.___   of      4
DEFENDANT: DEREK LORENZO COVINGTON
CASE NUMBER: 4:18-CR- 552-BD-1

                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  4 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D      The court makes the following recommendations to the Bureau of Prisons:




      liZ!   The defendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

             D   at    __________                   D    a.m.     D   p.m.     on

             D   as notified by the United States Marshal.

      D      The defendant shall smrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D   as notified by the United States Marshal.

             D as notified by the Probation or Pretrial Services Otlice.


                                                                      RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at          _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a ce1tified copy of this judgment.



                                                                                                         UNrfED STATES MARSHAL


                                                                             By
                                                                                  -------=o-=E.,,..P'""uT=Y-U-N-c,IT:--ED=-ccS_T_A_T-ES_M_AR_S_H_AL
                                                                                                                                                  _ _ _ _ __
AO 245B (Rev. 02118)   Judgment in a Criminal Case
                       Sheet 5 -- Criminal Monetary Penalties
                                                                                                            Judgment   Page     3      of        4
 DEFENDANT: DEREK LORENZO COVINGTON
 CASE NUJ'vlBER: 4:18-CR- 552-BD-1
                                                CRIMINAL l\10NETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                   JVT A Assessment*                  Fine                      Restitution
 TOTAI.S             $ 25.00                     $ 0.00                               $ 0.00                    $ 0.00



 0    The determination of restitution is dcfen-ed until
                                                         ----
                                                              . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
      atkr such determination.

 O The defendant must make restitution (including community restitution) to the follm:ving payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximatelyfropor_tioncd payment, unless specified otherwise in
                                                                                                            *
      the pnonty ~wder or perc~ntagc payment column below. However, pursuant to 18 l .S.C. 3664(1), all nonteckral v1ct11ns must be paid
      before the lJrntcd States 1s paid.

 Name of Pavee                                                         Total Loss**               Restitution Ordered           Prioritv or Percentage




 TOTALS                               $                            0.00           $                         0.00
                                                                                      ----------


 0     Restitution amount ordered pursuant to pica agreement $

 0     The defendant must pay interest on restitution and a fine of more than S2,500. unless the restitution or fine is paid in full before the
                                                                                      *
       fi fkent.h day after the date of the judgment, pursuant to 18 U .S.C. 3612( t). Al I of the pay,nent options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

 O     The court detennincd that the defendant does not have the ability to pay interest and it is ordered that:

       0     the interest requirement is waived for the           D fine      D restitution.
       D     the interest requirement for the        D     fine    •      restitution is modified as follows:

 * Justice   for Victims of Traffic kin a Act of 2015. Pub. L No. l l 4-22.
 * * Find inl!s for the total amount oflosses arc required under Chapters 109 A, 110, 11 OA. and 113 A of Title 18 for offenses committed on or
 ailcr September 13. 1994. but before April 23. 1996.
AO 2-158 (Rev. 02il81 Judemcnt in a Criminal Case
                      She"'ct 6 - Schedule of Payments
                                                                                                          Judgment -·- Page __4__ of             4
DEFENDANT: DEREK LORENZO COVINGTON
CASE NUMBER: 4:18-CR- 552-BD-1

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

                                           25.00
A     ~     Lump sum payment of$                                due immediately, balance due


            •     not later than                                    . or
            •     in accordance with
                                          •    C,
                                                     •    D,
                                                               •     E, or    •    F below; or

B     •     Payment to begin immediately (may be combined with               DC.       0D,or        D F below); or
C     D     Payment in equal        _ _ _ _ _ (e.g., weekly. month(v, quarter(~~ installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g.. months or years), to commence _ _ _ _ _ (e.g.. 30 or 60 daysJ after the date of this judgment; or

D     D     Payment in equal
                                   -----
                                                     (e.g., weekly. month(v, quarter(~~ installments of $
                                                                                                          -------
                                                                                                                              over a period of
                            (e.g .. months or years), to commence       _ _ _ _ _ (e.g.. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     •     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     D     Special instructions regarding the payment of criminal monetmy penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the period of imprisonment: All criminal monetary penalties, except those pavments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.           ·

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (inc/11di11g dejemia11t n11111be,~, Total Amount Joint and Several Amount,
      and corresponding payee, if appropriate.                     ·




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest (6) community restitution, (7) JVT A assessment, (8) penalties, m1d ( 9) costs, including cost of prosecution and court costs.
